Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 5, 6 and 14 are objected to because of the following informalities:    
 	Claim 1, lines 10-11 appears to have a grammatical error. The limitation recites “utilizing the calling terminal sends a calling request”. Examiner believes the limitation is meant to recite “utilizing the calling terminal to send a calling request”. 
	Claims 5 and 14 recite in the preamble the acronym “VoLTE” without initially providing the definition. The first instance of an acronym should be written out in full followed by the abbreviated form, i.e. Voice over long term evolution (VoLTE) as recited in independent claim 1.
	Claim 6 recites the acronym “SDP” in line 2 without initially providing the definition. The first instance of an acronym should be written out in full followed by the abbreviated form, i.e. Session Description Protocol (SDP) as found in para. [0017] of Applicant’s specification. Additionally, Claim 6 also an INVITE packet”.
	Claim 14 recites the limitation “the VoLTE calling mode is activated” twice in lines 10 to 11. The repeated limitation should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a calling request" in line 5 and again in line 10.  It is unclear whether these two instances of “a calling request” refer to the same request. For examination purposes, Examiner interprets the second instance as “the call request” and related to the first instance. Claims 2-4 depend from claim 1 and are rejected for being dependent upon a rejected base claim.
Claim 5 recites the limitation “a business card information” in line 5 and again at line 6. It is unclear whether these two instances of “a business card information” refer to the same information. For examination purposes, Examiner interprets the second instance as “the business card information” and 
Claim 14 recites the limitation “a business card information” in line 11 and again at line 15. It is unclear whether these two instances of “a business card information” refer to the same information. For examination purposes, Examiner interprets the second instance as “the business card information” and related to the first instance. Claims 15-20 depend from claim 14 and are rejected for being dependent upon a rejected base claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0045335 (“Jin et al.”)

Regarding claim 1, Jin et al. discloses a voice communication method based on voice over long term evolution (VoLTE) ([0051] telephone call using a voice over long term evolution (VOLTE) network), comprising: 
	utilizing a calling terminal (fig. 1, [0048] a device of a calling party may be called the electronic device 100) to determine whether to activate a VoLTE calling mode ([0080] when it is determined that it is not able to establish the profile call in operation 505, that is, when the user terminal 200 does not support a voice call using a packet switched network such as VoLTE although it supports the voice call, in 
	upon a condition that the VoLTE calling mode is activated (Fig. 5, the electronic device 100 determines whether it is able to establish a profile call and if it does, makes a profile call at 507), utilizing the calling terminal to generate a calling request carrying a business card information of the calling terminal and to send the calling request to a called terminal such that the called terminal obtains the business card information of the calling terminal from the calling request ([0051] in the case of a VoLTE call, the first electronic device 100 may transmit a request for a profile call to the second electronic device 200 based on an SIP; regarding business card information, additional information is discussed in [0063] information may a position, an extension, a fax number, an office e-mail address, an office homepage link or Table 7 business cards sent to contact group colleagues);
	wherein the calling request is an INVITE packet comprising a Session Description Protocol (SDP) content (electronic device 100 may transmit a SIP INVITE request including image/additional information as SDP content represented in Table 5 and discussed in [0119]) and
	upon a condition that the VoLTE calling mode is not activated (Fig. 5, the electronic device 100 determines whether it is able to establish a profile call and if it cannot, makes a normal call at 515), utilizing the calling terminal sends a calling request corresponding to another communication mode to the called terminal ([0080] in operation 515, the electronic device 100 may transmit a normal call using a conventional scheme);
	wherein the step of utilizing the calling terminal to generate the calling request comprises utilizing the calling terminal to assign the business card information to the SDP content ([0150] the attributes are obtained from the SDP content in the INVITE request as discussed in claim 18 above, Table 5 illustrates the multiple information items assigned to multiple attribute columns of the SDP content, therefore the second processor obtains the attributes from those columns).    
Regarding claim 2, Jin et al. discloses the voice communication method of claim 1, wherein the step of utilizing the calling terminal to assign the business card information to the SDP content comprises: respectively assigning multiple information items of the business card information to multiple attribute columns of an A session description (Table 5 described in [0118-0120] image information and additional information corresponding to business card information as discussed in claim 1, is assigned in the SIP INVITE as SDP attributes. A series of information ("v=0,... m=video 51462 RTP/AVP 31" or the like) described below the "Content-Type: application /sdp" may indicate information associated with a profile call session. Note Applicant defines “A session description” in specification as comprising multiple attribute columns. Examiner interprets [0119] a series of information described below the "Content-Type: application/profile-call+xml" may indicate information about profile images of user A to be provided to the user terminal 200 and additional information corresponding to multiple attribute columns). 

Regarding claim 3, Jin et al. discloses the voice communication method of claim 2, wherein the information items comprise a name, a business name, a business address, a business number, a home number, a cell phone number, a fax number or an email address ([0063] information may a position, an extension, a fax number, an office e-mail address, an office homepage link).  

Regarding claim 4, Jin et al. discloses the voice communication method of claim 1, wherein the INVITE packet further comprises a header, comprising a network address information of the called terminal (Table 5 representing a SIP INVITE message which includes header “To: Bob sip:Rcsuser2@operatorB.net” which corresponds to network address information of called party at electronic device 200).

Regarding claim 5, Jin et al. discloses a voice communication method based on VoLTE, comprising: 
	utilizing a called terminal to receive a calling request from a calling terminal (fig. 1; [0048] a device of a calling party may be called the electronic device 100 and a device of a called party may be called the user terminal 200; [0050] first electronic device transmits a call request to the second electronic device); 
	utilizing the called terminal to generate a calling notice when the called terminal receives the calling request (Fig. 9, pop-up screen 900 for profile call) and utilizing the called terminal to determine whether the calling request comprises a business card information of the calling terminal ([0052] when the second electronic device receives a SIP message originated from the first electronic device, IMS stack 247 obtains profile image information from the SIP message and delivers to the IMS framework 245, the IMS framework delivers the provided information to an application 241 and the application may output the profile image based on the called party on a display of the second electronic device; regarding business card information, additional information is discussed in [0063] information may a position, an extension, a fax number, an office e-mail address, an office homepage link or Table 7 business cards sent to contact group colleagues); and 
	upon a condition that the calling request comprises a business card information of the calling terminal, then utilizing the called terminal to obtain and store the business card information of the calling request ([0096] the profile auto-saving item 720 may indicate an item capable of setting whether to use a function of automatically saving profile images obtained. For example, when the item 720 is checked, it is able to map the obtained profile image to a user of a contact DB or it is able to store the obtained profile image in a gallery or memory).

Regarding claim 6, Jin et al. discloses the voice communication method of claim 5, wherein the calling request is a INVITE packet carrying an SDP content (electronic device 100 may transmit a SIP INVITE  [0150] in operation 1115, the user terminal 200 may verify a service feature tag (e.g., a profile call feature tag) for a profile call and information about profile images of user A from the received SIP INVITE request).  

Regarding claim 7, Jin et al. discloses the voice communication method of claim 6, wherein the step of utilizing the called terminal to obtain the business card information from the SDP content comprises: utilizing the called terminal to obtain multiple information items of the business card information from multiple attribute columns of an A session description in the SDP content ([0150] the attributes are obtained from the SDP content in the INVITE request as discussed in claim 18 above. Note Applicant defines “A session description” in specification as comprising multiple attribute columns. Examiner interprets [0119] a series of information described below the "Content-Type: application/profile-call+xml" may indicate information about profile images of user A to be provided to the user terminal 200 and additional information corresponding to multiple attribute columns. Table 5 illustrates the multiple information items assigned to multiple attribute columns of the SDP content, therefore the second processor obtains the attributes from those columns).  

Regarding claim 8, Jin et al. discloses the voice communication method of claim 7, wherein the information items comprise a name, a business name, a business address, a business number, a home 

Regarding claim 9, Jin et al. discloses the voice communication method of claim 6, wherein the INVITE packet further comprises a header, comprising a network address information of the called terminal (Table 5 representing a SIP INVITE message includes header “To: Bob sip:Rcsuser2@operatorB.net” which corresponds to network address information of called party at electronic device 200).

Regarding claim 10, Jin et al. discloses the voice communication method of claim 5, comprising: 
	providing a selection interface to a user to receive, via the selection interface, an instruction of the user about whether to store the business card information (Fig. 7, setting screen 700 provides selectable options to the user of the electronic device for system and/or application settings including Profile Auto Saving 720 of either sender function 721 or receiver function 722; additionally [0136] the user terminal 200 may output a pop-up or a screen for verifying whether to store a profile image of user A, or may store the profile image (e.g., confirm the storing of the profile image) depending on a response of user B to the verification or may fail to store the profile image (e.g., reject the storing of the profile image);
	storing the business card information in the condition that the user determines to store the business card information via the selection interface ([0097] A "Profile Auto-Saving (Receiver)" item 722 may correspond to an item of setting automatically saving a profile of a sender in receiver's contacts after a profile call in view of a receiver; [0136] image is stored based on the automatic setting or manual input).

Regarding claim 11, Jin et al. discloses the voice communication method of claim 5, further comprising: utilizing the called terminal to receive an instruction of answering the calling request from a user after utilizing the called terminal to generate the calling notice (Fig. 9 illustrates a pop-up screen for profile sharing upon profile call connection; a user at the called terminal can choose to “accept” 911 or “cancel” the profile forwarding as well as the icons to answer the call or decline the call).   

Regarding claim 12, Jin et al. discloses the voice communication method of claim 11, wherein the step of utilizing the called terminal to receive the instruction of answering the calling request is prior to the step of utilizing the called terminal to obtain and store the business card information of the calling request ([0135] during a call or after the call is terminated, the electronic device 100 or the user terminal 200 may store a profile image transmitted and received upon a profile call connection in its local or may register the profile image with the server 300 and may map the profile image with user information.).

Regarding claim 13, Jin et al. discloses the voice communication method of claim 11, wherein the step of utilizing the called terminal to receive the instruction of answering the calling request is after the step of utilizing the called terminal to obtain and store the business card information of the calling request ([0135] during a call or after the call is terminated, the electronic device 100 or the user terminal 200 may store a profile image transmitted and received upon a profile call connection in its local or may register the profile image with the server 300 and may map the profile image with user information; Fig. 11 during a call is the connection phase 1133 before the call is initiated).

Regarding claim 14, Jin et al. discloses a voice communication system based on VoLTE (Fig. 1), comprising: 

	a called terminal (Fig. 1; [0048] a device of a called party may be called the electronic device 200), comprising: a second processor; a second communicator, coupled to the second processor; an output device; and a storage device (Fig. 2, electronic device comprises respectively [0054] a processor 120; communication circuit 110; a display 130; and memory 140); 
	wherein the first processor is configured to determine whether to activate a Voice over Long Term Evolution “VoLTE” calling mode (Fig. 7, setting screen for profile calls, “use VoLTE when available”); 
	upon a condition that the VoLTE calling mode is activated, then generate a calling request carrying a business card information of the calling terminal ([0051] a telephone call performed between the first electronic device 100 and the second electronic device 200 via the server 300 may correspond to a voice/video call using a packet switched (PS) network such as voice over long term evolution (VoLTE). In the case of using VoLTE, the first electronic device 100 may transmit a request for a profile call according to the second electronic device 200 using Session Initiation Protocol “SIP”; regarding business card information, additional information is discussed in [0063] information may a position, an extension, a fax number, an office e-mail address, an office homepage link or Table 7 business cards sent to contact group colleagues); 
	the first communicator is configured to send the calling request to the called terminal ([0050] first electronic device transmits a call request to the second electronic device); 
	the second processor is configured to control the output device to generate a calling notice when the second communicator receives the calling request (Fig. 9, incoming call screen 900) and to further determine whether the calling request comprises a business card information of the calling 

Regarding claim 15, Jin et al. discloses the voice communication system of claim 14, wherein the calling request is an INVITE packet comprising a Session Description Protocol (SDP) content and the first processor is further configured to assign the business card information to the SDP content (electronic device 100 may transmit a SIP INVITE request including image/additional information as represented in Table 5 and discussed in [0119])

Regarding claim 16, Jin et al. discloses the voice communication system of claim 15, wherein the first processor is further configured to respectively assign multiple information items of the business card information to multiple attribute columns of an A session description (Table 5 described in [0118-0120] image information and additional information, corresponding to business card information as discussed in claim 14, is assigned in the SIP INVITE as SDP attributes. A series of information ("v=0, . . . m=video 51462 RTP/AVP 31" or the like) described below the "Content-Type: application /sdp" may indicate information associated with a profile call session. Note Applicant defines “A session description” in specification as comprising multiple attribute columns. Examiner interprets [0119] a series of 

Regarding claim 17, Jin et al. discloses the voice communication system of claim 14, wherein the first processor is further configured to control the first communicator to send a calling request corresponding to another communication mode to the called terminal if the VoLTE communication mode is not activated (Fig. 5, the electronic device 100 determines whether it is able to establish a profile call and if it does, makes a normal call at 515; [0080] in operation 515, the electronic device 100 may transmit a normal call using a conventional scheme).

Regarding claim 18, Jin et al. discloses the voice communication system of claim 15, wherein the second processor is further configured to obtain the business card information from the SDP content ([0088] in operation 605, the user terminal 200 may obtain a profile images, or business card information as discussed in claim 14, based on image information included in the request for the profile call; [0150] in operation 1115, the user terminal 200 may verify a service feature tag (e.g., a profile call feature tag) for a profile call and information about profile images of user A from the received SIP INVITE request).

Regarding claim 19, Jin et al. discloses the voice communication system of claim 18, wherein the second processor is further configured to obtain multiple information items of the business card information from multiple attribute columns of an A session description in the SDP content ([0150] the attributes are obtained from the SDP content in the INVITE request as discussed in claim 18 above, Table 5 illustrates the multiple information items assigned to multiple attribute columns of the SDP content, therefore the second processor obtains the attributes from those columns).  
Regarding claim 20, Jin et al. discloses the voice communication method of claim 1, wherein the INVITE packet further comprises a header, comprising a network address information of the called terminal (Table 5 representing a SIP INVITE message includes header “To: Bob sip:Rcsuser2@operatorB.net” which corresponds to network address information of called party at electronic device 200).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2008/0096599 (“Legrand et al.”) utilizes the Session Description Protocol (SDP) portion of the Session Initiation Protocol (SIP) invite message to deliver the VCARD containing personal business information 
U.S. Publication No. 2005/0281237 (“Heinonen et al.”) is directed to method of transmitting vCard electronic business card format. The mobile terminal includes apparatus responsive to SDP inquiries from inquiring terminals for access to and acquisition of the user defined personalized profiles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652